ACCEPTED
                                                                                     03-16-00196-CR
                                                                                           12583961
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                9/8/2016 10:11:37 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             NO. 03-16-00196-CR

JEFF ELLIS NANNY                                 IN THE            FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
V.                                               THIRD COURT9/8/2016
                                                              OF APPEALS
                                                                     10:11:37 AM
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                               AUSTIN, TEXAS      Clerk


         STATE'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

      NOW COMES the State of Texas, Appellee in the above entitled and
numbered cause and files this Motion for Extension of Time to File State’s
Brief, and in support thereof would show the Court the following:
                                          I.
      Appellant was found guilty by the Court of possession of a controlled
substance, a state jail felony, and the Judge assessed punishment at 600 days
confinement in the State Jail Division of the Texas Department of Criminal
Justice on March 17, 2016. Appellant filed Notice of Appeal on March 23,
2016. Appellant's brief was filed on August 10, 2016. The State's brief is
currently due on September 9, 2016.
                                          II.
      The State has not requested an extension in this case prior to this
request.
                                          III.
      The State requests this extension of time due to the following: Counsel
for the State has been involved in prosecution of cases including contested
hearings, pretrial hearings, grand jury presentation, negotiations with opposing
counsel, guilty pleas and other hearings in numerous additional pending felony
cases.
      WHEREFORE, The Attorney for the State requests an extension of time
to October 11, 2016, in which to file State's Brief.
                                                       Respectfully submitted,




                                                       _______________________
                                                       Jason Ferguson
                                                       Assistant District Attorney
                                                       119th Judicial District
                                                       124 W. Beauregard, Suite B
                                                       San Angelo, TX 76903
                                                       (325) 659-6583
                                                       State Bar No. 24072092

       SWORN TO AND SUBSCRIBED before me by the said Meagan White,
this 8th day of September, A. D. 2016.



                                                       _______________________
                                                       Notary Public
                                                       State of Texas
                          CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing Motion for
Extension of Time to File Appellee's Brief was this 8th day of September, 2016,
delivered to Tom Watson, Attorney for Appellant, through e-file.txcourts.gov.




                                                       _______________________
                                                       Jason Ferguson